ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Judicial Court for Suffolk County, Commonwealth of Massachusetts suspending respondent from the practice of law for a year and a day, this court’s August 27, 2012, order suspending respon*782dent pending further action of the court and directing him to show cause why he should not be suspended from the practice of law for a period of one year and one day with reinstatement conditioned on a showing of fitness, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Richard A. Fairbroth-ers is hereby suspended from the practice of law in the District of Columbia for the period of one year and one day with his reinstatement conditioned on a showing of fitness. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).